UNITED STATES of America, Plaintiff-Appellee,

                                                        v.
                             Johanna Isabel CAMACHO, Defendant-Appellant.

                                                 No. 99-12802.

                                        United States Court of Appeals,
                                                Eleventh Circuit.

                                                 Nov. 21, 2000.

Appeal from the United States District Court for the Northern District of Georgia.(No. 98-00045-CR-2-WCO-
2), William C. O’Kelley, Judge.
Before EDMONDSON and BIRCH, Circuit Judges, and BLACKBURN*, District Judge.

        BLACKBURN, District Judge:

        Appellant Johanna Isabel Camacho appeals her conviction for possession of cocaine with intent to
distribute in violation of 21 U.S.C. § 841(a)(1), asserting that the district court violated Rule 11 of the Federal

Rules of Criminal Procedure in accepting her guilty plea and entering judgment pursuant thereto. Finding
no reversible error, we affirm.
                                                        I.

        On October 21, 1998, Appellant, along with several co-defendants, was indicted by a grand jury
under Count One of the indictment for conspiracy to distribute cocaine in violation of 21 U.S.C. § 846 and
under Count Five of the indictment for possession of cocaine with intent to distribute in violation of 21 U.S.C.

§ 841(a)(1) and 18 U.S.C. § 2. Specifically, Count Five charged:
        On or about July 8, 1997, in the Northern District of Georgia, the defendants,
                 Byron Leonel Portillo,

                 Johanna Isabel Camacho,

                 Everaldo Guzman Garcia, and

                 Joel Robles,
        aided and abetted by each other and by Wilson Antonio Canas, who is not named in this indictment
        as a defendant, knowingly and intentionally possessed cocaine hydrochloride, a Schedule II narcotic
        controlled substance, with the intent to distribute the said controlled substance, in violation of Title
        21, United States Code, Section 841(a)(1), and Title 18, United States Code, Section 2.



    *
      Honorable Sharon Lovelace Blackburn, U.S. District Judge for the Northern District of Alabama,
sitting by designation.
(R. Vol. 1, Doc. 1 at. 6-7.)

         Although Appellant initially pled not guilty to these charges, on April 12, 1999, Appellant entered
into a negotiated plea agreement with the United States, in which she agreed to plead guilty to Count Five

of the indictment and to cooperate with the United States. Appellant also agreed to waive her right to appeal

the sentence. In exchange, the United States agreed to dismiss Count One of the indictment against Appellant

at the time of sentencing. The parties executed a Negotiated Plea and a letter confirming the agreement and
setting forth in detail the terms of the agreement. At the conclusion of the letter, Appellant acknowledged

by her signature that she "ha[d] read th[e] agreement and carefully reviewed every part of it with [her]
attorney," that she understood the agreement, and that she voluntarily agreed to its terms. (R. Vol. 1, Doc.

153 at 7.)

         Contained in the letter confirming the plea agreement were several provisions pertinent to this appeal.
First, the agreement stated that the maximum statutory sentence was forty years' incarceration, while the
mandatory minimum term of incarceration was five years. Additionally, the agreement stated that Appellant

was subject to a fine of up to $2 million, a term of supervised release of at least four years, and a mandatory
special assessment of $100. With respect to sentencing, the agreement provided that the base level for the

offense to which Appellant was pleading guilty was 38; that the Government's position was that Appellant's
offense level should be adjusted upward by two levels because of a firearm that was seized at the time of her
arrest; that the parties agreed that Appellant's offense level should be reduced by two levels because she

played a minor role in the offense of conviction; and that Appellant's offense level should be reduced further
by two levels for acceptance of responsibility, provided Appellant continued to manifest acceptance of

responsibility. The agreement also stated, however:
         Ms. Camacho understands that in the federal criminal system, sentencing is a matter which is
         determined by the Court, in accordance with the Sentencing Guidelines ... and that the sentencing
         court is not bound by any factual agreement between the parties, or by any recommendation made
         by the United States.

(Id. at 4.) Finally, for purposes of this appeal, the agreement provided:

         Ms. Camacho specifically understands that this agreement is only between herself and the United
         States Attorney for the Northern District of Georgia. Ms. Camacho understands that the District
         Court is not a party to this agreement, and nothing herein is intended to bind the District Court to take
         any action, and the District Court's failure to accept one or more of the recommendations made
         pursuant to this agreement does not constitute either a breach of this agreement by the government,
         or grounds for the withdrawal of the plea of guilty.

(Id. at 6-7.)
        On April 12, 1999, the district court conducted a plea colloquy pursuant to Federal Rule of Criminal

Procedure 11, during which it questioned Appellant concerning her guilty plea. The district court also
accepted the guilty plea of Appellant's co-defendant, Byron Leonel Portillo, during this hearing.1 The district

court began the hearing by informing Appellant and Mr. Portillo that by pleading guilty they were waiving
their right to trial, including their right to present witnesses on their behalf, to cross-examine the

Government's witnesses, and to testify. The district court further informed Appellant and Mr. Portillo that

if there were no plea agreements the Government would have to prove their guilt as to each charge beyond
a reasonable doubt. Concerning the offense to which Appellant was pleading guilty, the district court stated:

        Now, what the Government would have to prove beyond a reasonable doubt as to Ms. Camacho is
        that on or about July 8 of 1997 you, aided and abetted by others named in the indictment, possessed
        cocaine hydrochloride. In [sic] was a Schedule II controlled substance. That the possession was with
        the intent to distribute it, and that you knowingly and intentionally possessed that product. The
        Government would have to prove each of those things beyond a reasonable doubt before you could
        be convicted.

(R. Vol. 4 at 3.) Later during the hearing, the district court specifically questioned Appellant concerning the

written plea agreement executed by Appellant and representatives of the Government.                 Appellant
acknowledged the written agreement, including the letter dated April 12, 1999. Appellant acknowledged that
the letter and the official plea agreement document constituted her plea agreement with the United States, that

she had reviewed the documents with her attorney, that she understood the terms of the agreement, and that
she wished to enter into the agreement with the United States. With respect to the voluntary nature of her plea
and her guilt or innocence in the charged offense, the district court asked whether Appellant was "in fact

guilty of what [she was] pleading to," to which Appellant responded, "Yes." (Id. at 12.)

        Also during the course of the April 12 hearing, the district court discussed with Appellant the
consequences of her guilty plea. Concerning her potential sentence, the district court overstated the maximum

possible term of incarceration. Specifically, the district court stated, "As to you, Ms. Camacho, the maximum

punishment is 340 years in prison and a mandatory minimum of five years, $2 million fine, and a term of
supervised release of at least four years after any prison term, and a mandatory special assessment of $100."

(Id. at 12-13.) With respect to any promises contained in the plea agreement concerning sentence, the district

court stated, "You understand that the agreement between you and the Government concerning guideline

matters are matters between you and the prosecutor, the court is not a party to that; do you understand that?"



    1
     Mr. Portillo pled guilty to Counts One, Two, and Nine of the indictment.
(Id. at 13.) Appellant then responded, "Yes." (Id.) Later, when questioning Mr. Portillo concerning his

decision to plead guilty, the district court stated, "You understand that any agreements you have with the

prosecuting attorney do not bind the court...." (Id. at 15.)

          Finally, the district court questioned the Government's attorney as to what evidence would support
the guilty pleas entered by Appellant and Mr. Portillo. With respect to Appellant, the Government's attorney

stated:
          On July—in the period of time leading up to July 8, 1997 an individual working with Drug
          Enforcement Administration had approached Mr. Wilson Canas for the purpose of acquiring a
          quantity of cocaine hydrochloride.

                   Mr. Canas knew Ms. Camacho and knew Ms. Camacho to work for Mr. Portillo. Ms.
          Camacho agreed to get Mr. Canas a quantity of cocaine hydrochloride. On the evening of the 8th
          of July, listed in Count 5, Mr. Canas met with Ms. Camacho and Mr. Portillo. Mr. Portillo made a
          telephone call and Mr. Guzman-Garcia and Mr. Robels [sic] arrived—was out at the Circuit City on
          Jimmy Carter Boulevard at I-85. Ms. Camacho and Mr. Canas then got into the car and they drove
          to the Publix parking lot on Peachtree Road. And I believe, your Honor, and it escapes me, but I
          believe that is around Peachtree Battle.
                  They met there with the individual or they were going to meet with the individual who was
          to make a purchase from Mr. Canas. When they arrived and saw the individual first was Ms. [sic]
          Andre Cark, the DEA agent who was acting undercover, but had with him a man by the name of
          Salese, who was known to Mr. Robles to have been arrested. Mr. Robeless [sic], when he saw Mr.
          Salese, he pulled into a parking space and immediately then backed out, and then they began
          approximately a five-mile long slow speed chase where finally at the Brookhaven MARTA station
          the DEA agents were able to pull the car over. Inside the automobile was one kilogram of cocaine
          hydrochloride.

(Id. at 19-20.) The Government's attorney then informed the district court that the passengers in the car were

Appellant, Mr. Canas, Mr. Robles, and Mr. Guzman-Garcia and that under the driver's seat was a loaded
firearm. Following this proffer, the district court asked Appellant whether she persisted in her plea of guilty,

to which Appellant answered, "Yes." (Id. at 23.) The district court concluded the plea colloquy by finding

that the guilty pleas were "freely and voluntarily entered and knowingly entered" and that there was "a factual

basis to support each of the counts to which the plea [was] entered." (Id.) The district court then stated that

it would accept the pleas as to both Appellant and Mr. Portillo.

          Subsequent to the April 12 hearing and before sentence was imposed on July 30, 1999, Appellant and
her trial counsel received a copy of the presentence investigation report and filed no objections thereto. Also

prior to the July 30 sentencing hearing, the United States filed a motion, pursuant to United States Sentencing

Guidelines § 5K1.1, to authorize the district court to depart downward in imposing sentence as to Appellant.
The district court subsequently granted the Government's motion and sentenced Appellant to 145 months'

incarceration, which was below the guideline range contained in the presentence investigation report of 188
to 235 months' incarceration.

        Appellant filed a timely notice of appeal.
                                                       II.

         On appeal, Appellant asserts for the first time that the district court failed to comply with Federal

Rule of Criminal Procedure 11 in accepting her guilty plea. Because Appellant failed to object to any alleged

error under Rule 11 before the district court, we review the proceedings below for plain error. See United

States v. Mosley, 173 F.3d 1318, 1322 (11th Cir.1999); United States v. Quinones, 97 F.3d 473, 475 (11th

Cir.1996). Under the plain error standard, an error is reversible only if it "is clear or obvious and affects

substantial rights." Id.; see also United States v. Olano, 507 U.S. 725, 732-33, 113 S.Ct. 1770, 1776, 123

L.Ed.2d 508 (1993) (error not timely raised in district court is forfeited unless the error is plain and affects
substantial rights). Plain error review differs from harmless error review in that under plain error review, the

defendant bears the burden of persuasion with respect to prejudice. See United States v. Hernandez-Fraire,

208 F.3d 945, 949 (11th Cir.2000).

         Although plain error review is an exacting standard, see United States v. Humphrey, 164 F.3d 585,

588 (11th Cir.1999) ("[O]ur power to review for plain error is 'limited' and 'circumscribed' " (quoting Olano,

507 U.S. at 732, 113 S.Ct. at 1776)); United States v. Pielago, 135 F.3d 703, 708 (11th Cir.1998) (the plain

error rule places a "daunting obstacle" before a criminal defendant), in the context of Rule 11, this Court has
previously held that a district court's failure to satisfy any of the core objectives of Rule 11 affects a

defendant's substantial rights and, thus, can constitute plain error, see Hernandez-Fraire, 208 F.3d at 949;

Quinones, 97 F.3d at 475; see also United States v. DePace, 120 F.3d 233, 236 (11th Cir.1997) (a district

court's failure to address any one of the core concerns under Rule 11 requires automatic reversal). We have
identified three core objectives of Rule 11:(1) ensuring that the guilty plea is free from coercion; (2) ensuring

that the defendant understands the nature of the charges against her; and (3) ensuring that the defendant is

aware of the direct consequences of the guilty plea. See Mosley, 173 F.3d at 1322; United States v.

Hourihan, 936 F.2d 508, 511 n. 4 (11th Cir.1991). In this appeal, Appellant argues that the district court

failed to address the second and third core objectives of Rule 11, requiring the reversal of her conviction.
                                                      III.

        Appellant first asserts that the district court committed plain error when it failed to adequately ensure

that she understood the nature of the charge to which she was pleading guilty, the second core objective of
Rule 11. Appellant argues that the district court failed to meet this objective in two ways: first, by providing

a confusing explanation of the nature of the charge against her and failing to obtain her assurance that she
understood the nature of the charge; and second, by failing to ensure that there was an adequate factual basis

for the charge to which she was pleading guilty. We disagree.

                                                         A.

         Under Rule 11(c)(1), before accepting a guilty plea, the court must address the defendant personally
in open court and inform the defendant of "the nature of the charge to which the plea is offered."

Fed.R.Crim.P. 11(c)(1). In assessing whether the district court adequately informed a criminal defendant of
the nature of the charge against her, this Court has emphasized that no "simple or mechanical rule" may be

applied and that the level of inquiry required to satisfy Rule 11(c)(1) "varies from case to case depending on

'the relative difficulty of comprehension of the charges and of the defendant's sophistication and intelligence.'

" DePace, 120 F.3d at 237 (quoting United States v. Bell, 776 F.2d 965, 968 (11th Cir.1985)); see also

United States v. Wiggins, 131 F.3d 1440, 1443 (11th Cir.1997) ("[T]he Rule 11(c) colloquy may be done in

different ways depending on various factors."). For simple charges, for example, " 'a reading of the
indictment, followed by an opportunity given the defendant to ask questions about it, will usually suffice.'

" DePace, 120 F.3d at 237 (quoting United States v. Dayton, 604 F.2d 931, 938 (5th Cir.1979)). On the other

hand, more complex charges may require more explanation, including in some cases an explanation of the

elements of the offense similar to that given the jury in its instructions. See DePace, 120 F.3d at 237. We

must assess, then, on "a case-by-case basis whether the district court adequately ensured that a defendant

understood the nature of the charge." United States v. James, 210 F.3d 1342, 1344 (11th Cir.2000); see also

Mosley, 173 F.3d at 1324 ("To decide whether a defendant understands the nature of the charges to which

[s]he is pleading, 'we must ... affirm the district court if the record provides a basis for the court's finding that
the defendant understood what [s]he was admitting and that what [s]he was admitting constituted the crime

charged.' ") (quoting United States v. Lopez, 907 F.2d 1096, 1099 (11th Cir.1990)).

          In this case, Appellant first argues that the district court failed adequately to ensure that she

understood the nature of the charge to which she was pleading guilty because its explanation of the charge
against her differed materially from the charge as stated in Count Five of the indictment. Specifically,

Appellant argues that the district court's explanation of the charge implied that she had to have possessed the

cocaine with intent to distribute, while the charge in the indictment did not specify which of the four
defendants possessed the cocaine and which of the others merely aided and abetted the possession. According

to Appellant, the district court's failure to explain the aiding and abetting theory on which the charge in the
indictment was apparently based was reversible error because Appellant could not have known whether she

was being charged with actual or constructive possession of cocaine with intent to distribute or aiding and

abetting such possession. Appellant also notes that the district court never directly asked Appellant whether

she understood the nature of the charges.
        The district court did not commit reversible error in its explanation of the nature of the charge to

which Appellant was pleading guilty or in its implicit finding that, in fact, Appellant understood the nature

of the charges against her. As we noted in DePace, "the aiding and abetting theory is not an essential element

of the [underlying] offense." DePace, 120 F.3d at 236 n. 3. Rather, it is merely a theory upon which criminal

liability may be based. In addition, contrary to Appellant's suggestion, the district court's explanation of the

charge was consistent with the charge contained in Count Five of the indictment. Specifically, the indictment
in this case did not rely exclusively on the aiding and abetting theory. Rather, the indictment charged that

each defendant, "aided and abetted by each other[,]" knowingly and intentionally possessed cocaine
hydrochloride with the intent to distribute it. (R. Vol. 1, Doc. 1 at 6-7.) Thus, Count Five actually charged
Appellant with possession of cocaine with intent to distribute, as well as with aiding and abetting the other

defendants in their unlawful possession with intent to distribute.
        The district court likewise explained to Appellant that she was charged with possession of cocaine

with intent to distribute. Specifically, the district court explained to Appellant that in order to be convicted
of the offense to which she was pleading guilty-possession of cocaine hydrochloride with intent to
distribute-the Government would have to prove that she possessed cocaine hydrochloride, that it was a

Schedule II controlled substance, that the possession was knowing and intentional, and that the possession
was with the intent to distribute it. Thus, the charge as explained by the district court was not materially

different from that contained in the indictment and should have engendered no confusion.

        We note further that the plea agreement recited that Appellant was charged with "possession of

cocaine hydrochloride with the intent to distribute it," (R. Vol. 1, Doc. 153 at 1), and that Appellant affirmed
both by her signature at the end of the agreement and her verbal affirmation before the district court that she

had reviewed the agreement with her attorney, that she understood its contents, and that she voluntarily

agreed to its terms. Thus, Appellant was informed in at least three ways that she was charged with possession
of cocaine hydrochloride with intent to distribute, and not one of the sources implied a reliance by the

Government on an aiding and abetting theory. While the Government may, in fact, have planned to introduce
evidence to support a conviction under the aiding and abetting theory of criminal liability, the aiding and

abetting theory of criminal liability was not an essential element of the offense and the district court's

explanation of the offense was consonant with the charge as recited in both the indictment and the plea

agreement.
        Finally, while the district court did not explicitly ask Appellant whether she understood the nature

of the charge against her, it did ask Appellant whether she was "in fact guilty of what [she was] pleading to,"
to which she replied, "Yes." (R. Vol. 4 at 3.) Appellant, who was represented by counsel, never voiced any

confusion about the charge to which she was pleading, nor did she object to the district court's handling of

the Rule 11 inquiry. Considering all of the circumstances in this case, then, we conclude that "the record
provides a basis for the [district] court's finding that the defendant understood what [s]he was admitting and
that what [s]he was admitting constituted the crime [of possession of cocaine with intent to distribute]."

Lopez, 907 F.2d at 1099.

        Our conclusion is buttressed by this Court's decision in DePace. In DePace, two brothers were

convicted after pleading guilty to using and carrying a handgun during and in relation to a drug trafficking

offense in violation of 18 U.S.C. § 924(c) and 18 U.S.C. § 2, notwithstanding the fact that neither brother

actually possessed the handguns at issue. See DePace, 120 F.3d at 236. In charging the DePace brothers,

the Government was relying exclusively on an aiding and abetting theory of liability. See id. Although

neither the indictment, the plea agreement, nor the district court's explanation of the charge explained the

aiding and abetting theory that linked the DePace brothers to the firearms carried and used by their
co-defendants, we said that the district court's explanation of the charge satisfied the second core objective

of Rule 11. See id. at 236-37.

        In deciding that the district court's explanation of the charge satisfied the second core objective of
Rule 11 and the dictates of Rule 11(c)(1), this Court noted that one of the brothers, Steven DePace, was

arrested in the hotel room which contained the three loaded weapons at issue. Because of his clear

involvement in the substantive crime and his proximity to the weapons, we concluded that the degree of

complexity added by the aiding and abetting theory was minimal in his case. See id. at 237. With respect

to the other brother, Carlton DePace, we acknowledged that he was outside in a van when the drug trafficking
offense occurred, making his liability more difficult for a lay person to understand without an explanation

of the aiding and abetting theory. See id. Nevertheless, because Carlton DePace admitted during the Rule

11 colloquy that he had assisted in the underlying drug trafficking offense and expected to benefit financially
from the transaction, that he was represented by counsel, and that he had reviewed the plea agreement and

indictment with his counsel, and because he never objected or expressed any confusion throughout the

proceeding, even when asked by the district court whether he had questions, we concluded that there was
nothing in the record to contradict the district court's conclusion that Carlton DePace adequately

comprehended the basis for his plea. See id. at 238; see also Wiggins, 131 F.3d at 1442-43 (upholding

district court's factual determination that defendant understood nature of charge where district court failed
to explain elements of offense but where defendant admitted to robbing banks, pled guilty unequivocally, and

stated that he understood the charges against him).

        In this case, as in the case of Steven DePace, it was not clear from the Government's factual proffer
that Appellant actually possessed the cocaine for which she was charged with possession with intent to

distribute. Nevertheless, as with Steven DePace vis a vis the weapons at issue in his case, Appellant was in
close proximity to the cocaine at the time it was seized. Additionally, the factual proffer suggested that she
was the person who arranged for the purchase of the cocaine pursuant to a request from Mr. Canas. Further,

as in the case of Carlton DePace, Appellant assisted in the commission of the offense, was represented at the
plea colloquy by counsel, acknowledged that she had reviewed the plea agreement and indictment with

counsel, never objected to the conduct of the Rule 11 proceedings, and never expressed any confusion as to

the nature of the charge against her. Also as in DePace, there is nothing in the record to contradict the district

court's conclusion that Appellant adequately comprehended the nature of the charge against her. While the
district court did not directly question Appellant as to whether she had any questions about the proceedings,

Appellant was represented by counsel and had ample opportunity to express any confusion she might have

had. Consequently, we conclude that the district court in this case "adequately ensured that [Appellant]

understood the nature of the charge," James, 210 F.3d at 1344, and thus complied with the requirements of

Rule 11(c)(1).

                                                       B.

         Appellant next argues that the district court failed to satisfy the second core objective of Rule 11 by
failing to ensure that an adequate factual basis supported Appellant's guilty plea in compliance with Rule
11(f). Subsection (f) of Rule 11 provides: "Notwithstanding the acceptance of a plea of guilty, the court

should not enter a judgment upon such plea without making such inquiry as shall satisfy it that there is a
factual basis for the plea." Fed.R.Crim.P. 11(f). In evaluating whether a district court complied with Rule

11(f), we must determine "whether the [district] court was presented with evidence from which it could

reasonably find that the defendant was guilty." Lopez, 907 F.2d at 1100. In this case, Appellant argues that

the factual proffer of the Government was insufficient to support a plea of guilty to possession of cocaine with
intent to distribute. We disagree.

         In order to convict a defendant for possession with intent to distribute a controlled substance, the

government must prove knowing possession and an intent to distribute. See United States v. Perez-Tosta, 36

F.3d 1552, 1559 (11th Cir.1994); see also United States v. Gamboa, 166 F.3d 1327, 1331 (11th Cir.1999)

(three elements comprise crime of possession of controlled substance with intent to distribute: knowledge,
possession, and an intent to distribute). To prove guilt under a theory of aiding and abetting, the Government

must prove: (1) the substantive offense was committed by someone; (2) the defendant committed an act

which contributed to and furthered the offense; and (3) the defendant intended to aid in its commission. See

DePace, 120 F.3d at 238. Although the district court in this case did not explain the requirements for a

conviction under an aiding and abetting theory or discuss directly the significance of the aiding and abetting
theory to Appellant, as long as the factual proffer would support Appellant's conviction under the aiding and

abetting theory, the district court's acceptance of the factual proffer as sufficient was proper. See id. at 239

(holding that district court properly accepted factual proffer as sufficient where proffer would, at most, prove
criminal liability under aiding and abetting theory and where neither district court, indictment, nor plea

agreement recited requirements for conviction under aiding and abetting theory of criminal liability).
        In this case, the Government's factual proffer established that an individual working with the Drug
Enforcement Agency approached Mr. Wilson Canas for the purpose of acquiring a certain quantity of cocaine.

Mr. Canas then contacted Appellant "who agreed to get Mr. Canas a quantity of cocaine hydrochloride." (R.

Vol. 4 at 19.) Mr. Canas met with Appellant and co-defendant Byron Portillo on July 8, 1997, after which

Mr. Canas and Appellant got into a car with two other co-defendants and traveled to a grocery store parking
lot where they were to meet with the person who was purchasing the cocaine. The driver, however,

recognized one of the participants in the transaction as having been arrested and turned immediately around,

leaving the parking lot. When the car was subsequently stopped and its occupants arrested, one kilogram of
cocaine was found inside.
        From these facts, the district court could "reasonably conclude" that Appellant was guilty of

possession of cocaine with intent to distribute under an aiding and abetting theory, at the least.2 See Lopez,

907 F.2d at 1100. Specifically, from the facts proffered, the district court could reasonably conclude that
someone in the car knowingly possessed the cocaine with an intent to distribute it; that Appellant arranged

for the acquisition of the cocaine, thereby committing an act which contributed to and furthered the unlawful

possession; and that Appellant intended to aid in the unlawful possession. Because the facts as proffered

would support a conclusion that each of the requirements for criminal liability for possession of cocaine with
intent to distribute under an aiding and abetting theory was satisfied, the district court did not violate Rule

11(f) in entering judgment upon the plea, and the second core objective of Rule 11 was met.
                                                      IV.
        Appellant next argues that the district court committed plain error when it failed to ensure that she

was aware of the direct consequences of her guilty plea, the third core objective of Rule 11. See Mosely, 173

F.3d at 1322. According to Appellant, the district court failed to satisfy this objective in two ways: first, by
failing to correctly inform her of the maximum period of incarceration she faced; and second, by failing to

inform her that if the district court rejected the sentencing recommendations contained in the written plea
agreement, she would not have the opportunity to withdraw her plea. We consider each of Appellant's

arguments in turn.
                                                      A.
         Appellant first asserts, with respect to the third core objective of Rule 11, that the district court

committed plain error mandating reversal of her conviction because it failed to correctly inform her of the

mandatory sentence she could receive upon entry of judgment against her. Under Rule 11(c)(1), before
accepting a guilty plea, the district court must address the defendant personally in open court and inform the

defendant of, and determine that the defendant understands, inter alia, "the mandatory minimum penalty

provided by law, if any, and the maximum possible penalty provided by law, including the effect of any

special parole or supervised release term...." Fed.R.Crim.P. 11(c)(1). Under plain error review, however, a



    2
     Because we hold that the district court could reasonably conclude that the facts as proffered during
the Rule 11 colloquy sufficiently supported Appellant's plea of guilty, we need not address the
Government's assertion that this Court may also consider facts contained in the presentence investigation
report in assessing the sufficiency of the evidence supporting Appellant's plea.
criminal defendant must show that her substantial rights were impaired by the error, such that "[i]f the

defendant does understand the plea and its consequences, then the plea colloquy did not violate the

defendant's substantial rights and any technical errors are harmless." United States v. Jones, 143 F.3d 1417,

1420 (11th Cir.1998); see also United States v. Carey, 884 F.2d 547, 549 (11th Cir.1989) (holding no

reversible error where district court failed to inform defendant that he would be subject to term of supervised

release if sentenced to prison where defendant was subsequently informed both by presentence investigation
report and at sentencing hearing of period of supervised release and failed to object, indicating that district

court's error was harmless).
        In this case, the parties do not dispute that under Count Five of the indictment, Appellant was subject

to a maximum penalty of forty years' incarceration and that the district court erroneously informed her during

the Rule 11 colloquy that the maximum period of incarceration she faced was 340 years. The issue, then, is
whether this technical violation of Rule 11 impaired Appellant's substantial rights requiring reversal of her

conviction. We hold that Appellant's substantial rights were not impaired by the district court's mistake.
         In so holding, we note that "we have consistently considered written plea agreements to be part of

the record of the Rule 11 hearing." Jones, 143 F.3d at 1420; see also Hourihan, 936 F.2d at 511 (considering

content of plea agreement in holding no harmless error where district court failed properly to advise defendant
of mandatory minimum sentence in violation of Rule 11(c)(1)). In this case, the plea agreement stated clearly
that under Count Five of the indictment Appellant faced a "maximum statutory sentence [of] 40 years
incarceration." (R. Vol. 1, Doc. 153 at 1.) Appellant signed the plea agreement, affirming that she had

carefully reviewed every part of it with her attorney and that she understood its contents. Additionally, the
district court questioned Appellant directly about the plea agreement, and she affirmed that she had reviewed
the agreement with her attorney and that she understood its contents. While the contents of a plea agreement

do not in any way absolve the district court of its responsibilities to make a personal inquiry in open court

pursuant to Rule 11(c)(1), the issue before this Court is whether the district court adequately ensured that

Appellant understood the direct consequences of her plea. In concluding that the district court sufficiently
satisfied this core objective of Rule 11, we note that at no time during the Rule 11 colloquy or since has

Appellant expressed any actual confusion as to the mandatory sentence of incarceration to which she was

subject under Count Five of the indictment. The mistake by the district court, adding 300 years to the

maximum possible sentence of incarceration, was clearly an inadvertent error and so far above any reasonable
sentence that it cannot be said to have likely confused Appellant, particularly when the plea agreement

contained the correct maximum sentence, the district court explicitly questioned Appellant as to her
understanding of the contents of the plea agreement, and Appellant never expressed any confusion as to the

possible maximum sentence she faced. See Jones, 143 F.3d at 1420 (holding no reversible error where the

district court failed to inform defendant that he faced fifteen years' mandatory minimum incarceration but

where written plea agreement accurately described sentence and district court specifically referred to written
plea agreement during Rule 11 colloquy). Therefore, the district court's mistake in stating the incorrect

maximum term of incarceration faced by Appellant did not impair Appellant's substantial rights and, thus,

was not plain error mandating reversal of her conviction.
                                                      B.

         Appellant finally asserts that the district court failed to ensure that she understood the direct

consequences of her plea because the district court neglected to inform her during the Rule 11 colloquy that
if the court declined to follow the recommendations contained in the plea agreement concerning sentencing,
she would nevertheless not be able to withdraw her plea. According to Appellant, this oversight by the

district court was a violation of Rule 11(e)(2) and a failure to satisfy the third core objective of Rule 11,
requiring reversal of her sentence.
        Rule 11(e)(1) contemplates three types of plea agreements between a criminal defendant and the
government: (A) an agreement in which the prosecution agrees to move to dismiss other charges in exchange
for the defendant's plea; (B) an agreement in which the prosecution agrees, in exchange for the defendant's

plea, to recommend, or agree not to oppose the defendant's request for a particular sentence or sentencing
range, or that a particular provision of the Sentencing Guidelines, or policy statement, or sentencing factor

is or is not applicable to the case; and (C) an agreement in which the prosecution agrees that a specific

sentence or sentencing range is the appropriate disposition of the case, or that a particular provision of the

Sentencing Guidelines, or policy statement or sentencing factor is or is not applicable to the case. See

Fed.R.Crim.P. 11(e)(1)(A)—(C). The Rule also makes clear that an agreement under subsection (e)(1)(B)

is not binding on the court, while an agreement under subsection (e)(1)(C) is binding. See Fed.R.Crim.P.

11(e)(1)(B), (C). To ensure that the criminal defendant understands the binding or non-binding nature of the

agreement on the court, Rule 11(e)(2) requires that "[i]f the agreement is of the type specified in subdivision

(e)(1)(B), the court shall advise the defendant that if the court does not accept the recommendation or request
the defendant nevertheless has no right to withdraw the plea." Fed.R.Crim.P. 11(e)(2).3
        In this case, it is undisputed that the district court failed to advise Appellant that if the court did not

accept the sentencing guideline recommendations contained within the plea agreement, she would not have
the opportunity to withdraw her plea. We nevertheless conclude that under the circumstances in this case,

the district court's error did not affect Appellant's substantial rights and was not, therefore, plain error.

        First, the district court informed Appellant that it was not bound by the sentencing recommendations
contained in the written agreement. Specifically, the district court asked Appellant whether she understood

that the "agreement between [Appellant] and the Government concerning guideline matters [were] matters

between [her] and the prosecutor" and that "the court [was] not a party to [the agreement]," to which

Appellant responded that she did understand. (R. Vol. 4 at 13.) Later during the same hearing, when the
district court was questioning Mr. Portillo concerning his plea agreement with the Government, the district

court noted that any agreements Mr. Portillo had with the prosecuting attorney did not bind the court, and Mr.
Portillo said he understood. While this colloquy was between the district court and Mr. Portillo, Appellant
was present, and the district court's statements both to her and to Mr. Portillo made it clear to Appellant that

the court was not bound by the sentencing recommendations contained in the plea agreement.



    3
     We note that subsections (e)(1)(B) and (e)(1)(C) of Rule 11 were amended following the entry of
Appellant's guilty plea and judgment against her. Prior to December 1, 1999, subsection (e)(1)(B)
referred only to agreements in which the government's attorney agreed to make a recommendation or not
to oppose the defendant's request for a "particular sentence." See Fed.R.Crim.P. 11(e)(1)(B) (1999).
Similarly, subsection (e)(1)(C) referenced agreements in which the government's attorney agreed that a "
'specific sentence' was the appropriate disposition of the case." See id. According to the Advisory
Committee Notes, the 1999 amendments to these subsections were made to "reflect the impact of the
Sentencing Guidelines on guilty pleas" and to address numerous courts' struggles "with the subject of
guideline sentencing vis a vis plea agreements, entry and timing of guilty pleas, and the ability of the
defendant to withdraw a plea of guilty." See Fed.R.Crim.P. 11 advisory committee notes. Thus, while
the Rule was silent on the matter of recommendations concerning sentencing guideline issues at the time
of Appellant's guilty plea, the Rule is now clear that an agreement containing recommendations as to the
application of particular sentencing guidelines is an (e)(1)(B) agreement, requiring a Rule 11(e)(2)
warning.

                 At oral argument before this Court, the United States argued, for the first time, that
        because the Rule was silent on the issue of sentencing guidelines at the time Appellant entered
        her plea, her agreement with the Government was not an (e)(1)(B) agreement and the district
        court was not bound by Rule 11(e)(2) to inform Appellant during the Rule 11 colloquy that she
        could not withdraw her plea in the event the court decided not to adhere to the recommendations
        contained in the plea agreement. Because we conclude that, even assuming the agreement was an
        (e)(1)(B) agreement, the district court did not commit plain error in failing to inform Appellant
        that she would not be able to withdraw her plea, we need not address the Government's argument
        that prior to the 1999 amendments to the Rule, Rule 11(e)(1)(B) did not apply to the agreement in
        this case. Since the 1999 amendments do not affect our disposition of the case, we cite the
        current Rule.
        Second, the plea agreement stated clearly that Appellant would not be able to withdraw her plea in

the event the court declined to follow the sentencing recommendations contained in the plea agreement. The
plea agreement signed by Appellant and discussed during the Rule 11 hearing stated that Appellant

understood that sentencing was a matter determined by the court in accordance with the Sentencing

Guidelines and that the sentencing court "[was] not bound by any factual agreement between the parties, or

by any recommendation made by the United States." (R. Vol. 1, Doc. 153 at 4.) The agreement also stated
that Appellant understood that nothing in the agreement was intended to bind the district court to take any

action and the district court's failure to accept one or more of the recommendations made pursuant to the
agreement "[did] not constitute either a breach of [the] agreement by the government, or grounds for the

withdrawal of the plea of guilty." (Id. at 7.) We also note that the district court questioned Appellant directly

as to her understanding of, and assent to, the written agreement.
        The fact that the plea agreement correctly stated that Appellant would not be able to withdraw her

plea distinguishes this case from United States v. Zickert, 955 F.2d 665 (11th Cir.1992), a case relied upon

by Appellant. While this Court in Zickert held that the district court committed reversible error when it failed

to inform the defendant that he would not be able to withdraw his plea if the district court refused to impose

the sentence recommended by the Government, crucial to our decision was the fact that we interpreted the
plea agreement in that case as implying that the defendant would be able to withdraw his plea if the district

court imposed a sentence above that contemplated in the plea agreement. See id. at 668-69. We concluded

that the district court's error was not harmless because the record indicated "a 'realistic likelihood that [the

defendant] labored under the misapprehension that his plea could be withdrawn' if the recommended sentence

was not imposed." Id. at 669 (quoting United States v. Thibodeaux, 811 F.2d 847, 848 (5th Cir.1987)).

        On the other hand, we said in United States v. Casallas, 59 F.3d 1173 (11th Cir.1995), that the district

court did not commit plain error when it failed to warn the defendant, pursuant to Rule 11(c)(1), that the court

was required to consider any applicable sentencing guidelines but may depart from those guidelines under

some circumstances. See id. at 1180. Relying on the fact that the defendant had been advised of the

controlling statutory sentence, was sentenced within that range, and admitted that he knew of the existence
of the sentencing guidelines, we concluded the error by the district court did not affect his substantial rights.

See id. We distinguished Zickert in that case, noting that the "critical fact" present in Zickert-the existence

of a written plea agreement specifically stating that the defendant would have an opportunity to withdraw his
guilty plea in the event the court rejected the provisions of the agreement-was not present in Casallas. See

id. at 1180 n. 11. Similarly, in this case, the plea agreement stated that the district court was not bound by the

sentencing recommendations contained in the agreement and that Appellant would not be able to withdraw

her plea if the court declined to adhere to those recommendations.

        In holding that the district court's error did not affect Appellant's substantial rights, we note finally
that the district court sentenced Appellant in full accord with the Government's recommendations as set forth

in the plea agreement and pursuant to the Government's motion for a downward departure under the

Sentencing Guidelines. Appellant never attempted to withdraw her plea, nor did she seek reconsideration of

the sentence imposed against her. In short, Appellant received the full benefit of the bargain she made with
the Government. From these facts, combined with the other evidence in the record that Appellant was

informed by the court that it was not a party to the plea agreement and that the plea agreement indicated

clearly that she would not be able to withdraw her guilty plea in the event the court did not accept one or more
of the recommendations, it is apparent that Appellant " 'has suffered no concrete prejudice other than entering

a plea [s]he now regrets,' "United States v. Noriega-Millan, 110 F.3d 162, 167 (1st Cir.1997) (quoting United

States v. Zorrilla, 982 F.2d 28, 31 (1st Cir.1992)). See United States v. McCarthy, 97 F.3d 1562, 1576 (8th

Cir.1996) (district court's error in failing to warn defendant that he would be unable to withdraw plea pursuant

to Rule 11(e)(2) was harmless where plea agreement contained equivalent warning, district court questioned
defendant as to understanding of written agreement, defendant never expressed confusion, and defendant

never moved to withdraw plea); United States v. Thibodeaux, 811 F.2d 847, 848 (5th Cir.1987) (district

court's error in failing to give warning required under Rule 11(e)(2) was harmless where defendant did not
contend he was under impression he could withdraw plea if court did not follow government's sentencing

recommendation or that he would have withdrawn his plea if proper warning had been given). We cannot,

therefore, conclude that the district court's error affected Appellant's substantial rights.

                                                       V.
        Having considered each of Appellant's arguments with respect to the district court's Rule 11 colloquy

in this case, we conclude that the colloquy satisfied each of the three core objectives of Rule 11 and that none

of the alleged errors affected Appellant's substantial rights. Appellant has not established that the district
court committed plain error, and the district court's judgment is affirmed.

        AFFIRMED.